ARNOLD, Judge.
Defendant contends that the trial court erred in denying his motion to suppress evidence which was seized in the search of his 1979 burgundy Cadillac. We disagree.
When reviewing the denial of a defendant’s motion to suppress evidence, the trial court’s findings of fact are conclusive and binding if supported by competent evidence in the record. State v. Giles, 83 N.C. App. 487, 350 S.E. 2d 868 (1986), disc. rev. denied, 319 N.C. 460, 356 S.E. 2d 8 (1987). There is ample evidence in the *307record before this Court to support the trial court’s findings of fact in the case sub judice.
These findings of fact establish that as Officer Joyner and Captain Lassiter approached the burgundy Cadillac for the second time after the motel rooms were stormed, they had the following knowledge: 1) Eight ounces of cocaine had been found in Room 127; 2) a shotgun, a cocaine sifter and grinder, some plastic baggies, an empty pistol case and a key to Room 127 were found in Room 125; 3) a suspect told police that she and another individual rode from Charlotte with the supplier in a burgundy Cadillac; 4) the occupants of the vehicle had been “making out” or hugging and kissing in the burgundy Cadillac during the “take down” while armed police officers ran around the car shouting commands and orders; 5) the driver of the car had a Charlotte address on his driver’s license and 6) a handgun was seen protruding from under the front seat of the car.
It has been held that when a weapon is the immediate object of a search, the safety of police officers justify allowing war-rantless searches based only upon a reasonable suspicion of criminal activity. State v. Alston, 82 N.C. App. 372, 346 S.E. 2d 184, disc. rev. allowed, 318 N.C. 696, 350 S.E. 2d 858 (1986). The information possessed by the officers as they approached the car, at the very least, allowed the officers a reasonable suspicion of criminal activity. Defendant’s contention is without merit.
Defendant further contends that the evidence should be excluded because it was obtained as a result of substantial violations of G.S. 15A. We disagree.
Evidence, if obtained as a consequence of a police officer’s conduct in violation of G.S. 15A, must be suppressed. State v. Richardson, 295 N.C. 309, 245 S.E. 2d 754 (1978). Defendant presents several alleged violations of G.S. 15A. However, even assuming arguendo that there were substantial violations, defendant’s contention is still without merit. All of the supposed violations occurred after the evidence in question already had been lawfully obtained. The trial court correctly denied defendant’s motion to suppress.
*308No error.
Judges JOHNSON and ORR concur.